Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25,2012.
Claims 40, 50, 54, 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25,2012.
Newly amended claims are outside the scope of the selected species for SSS. 

Examiner’s Comment
Applicant has not defined the term “segregating.” Merriam Webster defines segregate as “to separate or set apart from other or from the general mass: isolate.” This is the definition utilized for examination purposes.

Claim Rejections - 35 USC § 103
Claim(s) 35-38, 43-48, 51, 55, 58, 67, 69-70  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 2012/0082831; Wang)
Re Claim 35, 58: Wang discloses a method of providing a PMMA substrate (i.e. product). Fig. 1; [0031]. The product has a coating applied over it selected from PMMA-b-PAA block copolymer (i.e. self-segregating species, SSS). Id. The block copolymer comprises a low surface energy component and an ionic component. Id. The block copolymer is deposited on the surface of the product and segregates forming a monolayer of BCP on PMMA. Further heat treatment integrates PMMA on the surface leaving a negatively charged PAA moieties. Id. See also [0030]. 
Wang applies liquids over the layer such as polyelectrolyte solutions or nanoparticle solutions. [0033]. Including positive and negative silica nanoparticles (polyionic since silica can carry multiple charges when ionized; see instant spec. at p.2) and positive and negatively charged polyelectrolytes. [0038]. 

    PNG
    media_image1.png
    409
    534
    media_image1.png
    Greyscale


Re Claim 36, 43-45, 47-48, 55, 67, 69: Wang discloses the nanoparticles include charged silica particles. [0038]. These includes utilizing colloidal silica (Ludox TM-40) which is a colloidal suspension in water. [0049]. 
The examiner notes that the product of Wang  has a similar composition as claimed by applicant, (i.e. activated surface having a modifying agent applied from colloidal silica) which would result in the claimed property (superhydrophilic: with an angle less than 30 degrees). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Wang product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
Re Claim 37:  Wang applies the layer as a polymeric paint and the monolayer is absorbed onto the PMMA during casting step, thus segregating to the surface of the painted PMMA substrate. Fig. 1.

Re Claim 38: PMMA comprises a long chain alkyl polymer. 

Re Claim 46: PMMA is dissolved in solvent methanol/water. [0031]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

	Re Claim 51: The block copolymer is performed by dipping on the solution and can be just a single soaking time. [0030]. 

	Re Claim 69: The silica particles are 50nm. Table 9.
	Re Claim 70: The pH can be basic. See Table 9. 

Claim(s) 68  are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2012/0082831; Wang) in view of Schlenoff (US 2009/0202816; Schlenoff).
	Wang discloses the method as shown above utilizing silica colloids. Wang does not explicitly disclose the used of functionalized silica colloid.
However, Schlenoff discloses stabilizing silica colloids, Title, Abstract, for used in dispersions. [0022]. Schlenoff prepares nanoparticles comprising silica with dimensions less than 500nm. Abs. The silica nanoparticles are subjected to surface modification which show advantages over untreated silica colloids. See paras. [0028-30]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wang and functionalize the silica nanoparticles to improve their stability in the colloid. Schlenoff discloses this advantage when functionalizing the silica nanoparticles.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 70  are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2012/0082831; Wang)
	Re Claim 70: The pH can be basic. See Table 9. Also note that the pH is a result effective variable affecting deposition and therefore optimizable. [0037].
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

Allowable Subject Matter
Claims 39-42, 49-50, 52-54, 56-57, 59-66, 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed  August 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that Claims 35-58 recite processes that require “segregation (i.e. migration)” and that Wang does not apply because it is applying BCP on a PMMA surface and heat treated to leave negatively charged PAA groups on the PMMA surface and that this is not surface segregation. p.8.
The claim requires that a product having a surface segregating species has “segregated to an outer surface of the product to form an activated surface.” The method of Wang applies a block copolymer having a low surface energy component and an ionic component. The block copolymer segregates upon heat treatment. In other words, the ionic component separates and is set apart toward the outer surface. See Figure 1. 

Applicant argues that the claim requires a product material, e.g. the paint of a painted product.  p.9.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., product being a paint of a painted product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The broadest reasonable interpretation of a “product that comprises a surface segregating species” includes a product that is the surface segregating species itself and thus it comprises the surface segregating species.
Applicant arguments with regards to MacLaughlin are persuasive. The rejection is therefore withdrawn.
Applicant’s amendments and arguments have overcome the rejection under 35 USC 112. Therefore the rejection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712